NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 27 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


 DARRYL L. HAWKINS,                              No. 14-15201

               Petitioner - Appellant,           D.C. No. 4:13-cv-00049-BGM

     v.
                                                 MEMORANDUM*
 LOUIS W. WINN, Jr.,

               Respondent - Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                Bruce G. Macdonald, Magistrate Judge, Presiding**

                             Submitted July 21, 2015***

Before:      CANBY, BEA, and MURGUIA, Circuit Judges.

      Federal prisoner Darryl L. Hawkins appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a section


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2241 petition, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we

affirm.

      Hawkins was arrested on November 13, 1993. He acknowledges that he

has received credit towards his federal sentence for the time between his arrest on

November 13, 1993, and October 31, 1995, the day before his state sentence

commenced. However, he argues that he is also entitled to credit towards his

federal sentence for the period between the commencement of his state sentence on

November 1, 1995, and the expiration of his state sentence on June 5, 2005,

because he was allegedly in primary federal custody during that time. Contrary to

this argument, the record reflects that Hawkins was in primary state custody and

received credit against his state sentence for this time period. He is, therefore, not

entitled to any additional federal credit. See 18 U.S.C. § 3585(b); United States v.

Wilson, 503 U.S. 329, 337 (1992) (defendant may not receive “double credit for his

detention time”).

      Hawkins’ motion for judicial notice and motion for an evidentiary hearing

are denied.

          AFFIRMED.



                                          2                                    14-15201